JERRY J. BEZNER, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentBezner v. CommissionerDocket No. 27044-82.United States Tax CourtT.C. Memo 1985-87; 1985 Tax Ct. Memo LEXIS 545; 49 T.C.M. (CCH) 835; T.C.M. (RIA) 85087; February 26, 1985.  *545 Held: Wages and compensation received by petitioner as an employee are includable in his gross income and are subject to the payment of Federal income tax thereon.  Jerry J. Bezner, pro se. David G. Hendricks, for the respondent.  CLAPPMEMORANDUM FINDINGS OF FACT AND OPINION CLAPP, Judge: Respondent determined a deficiency of $1,902.91 in petitioner's 1980 Federal income tax.  The parties have stipulated that the only issue for decision is whether wages and compensation received by petitioner as an employee are subject to Federal income tax.  It is further stipulated that should the issue be decided against petitioner, the deficiency in his 1980 Federal income tax is to be $1,190.09. FINDINGS OF FACT Many of the facts, including the contingent determination of deficiency, are stipulated.  The stipulation and attached exhibits are incorporated herein by this reference. Petitioner Jerry J. Bezner was a resident of Union City, Oklahoma, at the time of filing the petition. The original petition challenged respondent's disallowance of claimed deductions for certain medical expenses and charitable contributions.  Petitioner at trial was granted*546  leave to file an amended petition wherein he alleges that wages and compensation paid to him by his employer are not income within the contemplation of the Sixteenth Amendment to the U.S. Constitution or the Internal Revenue Code of 1954. The dispute regarding the claimed deductions has been resolved by stipulation of the parties. OPINION Petitioner asserts that the wages and compensation paid him by his employer are not subject to the Federal income tax because they do not constitute income.  We do not agree.  It is well settled that wages are income.  Rowlee v. Commissioner,80 T.C. 1111">80 T.C. 1111, 1119-1122 (1983), and cases cited therein.  As to this issue, we find for respondent. An appropriate decision will be entered.